United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
DEPARTMENT OF LABOR, EQUAL
EMPLOYMENT OPPORTUNITY
COMMISSION, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-210
Issued: June 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2011 appellant filed a timely appeal from May 25 and October 14, 2011
merit decisions of the Office of Workers’ Compensation Programs (OWCP) which denied his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left shoulder rotator cuff tear causally related
to the December 5, 2010 employment incident.
FACTUAL HISTORY
On April 5, 2011 appellant, then a 64-year-old attorney, filed a traumatic injury claim
alleging that on February 22, 2011 he sustained an injury to his left hand when he walked into a
1

5 U.S.C. § 8101 et seq.

glass wall. He explained that he needed surgery in two finger joints. Appellant did not stop
work.
On April 25, 2011 OWCP advised appellant that his claim was initially accepted as a
minor injury but it was reopened for consideration because he requested authorization for
surgery. It noted that he did not submit any evidence with his claim and requested additional
evidence to demonstrate that he sustained a left hand injury as a result of the alleged employment
incident.
In a February 22, 2011 report, Kimberly Brabentz, a physician’s assistant, related
appellant’s complaints of left hand pain that radiated to his third finger and of weakness,
swelling and bruising. Appellant reported that the initial onset of discomfort began one to two
hours ago and that nothing aggravated the pain. He also stated that about two months ago it was
difficult to use his hand because of a mass on his tendon. Ms. Brabentz reviewed appellant’s
history and conducted an examination. She noted that he was positive for left upper extremity
pain, particularly to palpation over his palm at the nodule and index finger and that he had
decreased range of motion in the index finger.
In a February 22, 2011 x-ray report, Dr. Steven Abrams, a Board-certified diagnostic
radiologist, noted left hand pain from an injury. The x-ray examination revealed no displaced
fracture, dislocation, subluxation or degenerative changes. Appellant’s joint spaces were well
preserved and his alignment was intact. Dr. Abrams concluded that his examination was normal.
In a March 31, 2011 report, Dr. Sebastian B. Ruggeri, a Board-certified orthopedic
surgeon, noted appellant’s complaints of left hand pain and related his history of having a growth
for the past six to nine months. He denied any history of injury or treatment. Upon examination
of his right and left wrists, Dr. Ruggeri observed a mass over the left hand ring finger measuring
one times two centimeters and motion to the index finger joint from -30 to 70 degrees.
Neurovascular tone was good and no dystrophic changes or paresthesia was noted at the carpal
tunnel, cubital tunnel, sublimis arcade or Guyon’s canal. Dr. Ruggeri diagnosed left ring finger
palmar mass and left index and long fingers capsulitis.
In a May 11, 2011 report, Dr. Marianne Cloeren, a Board-certified internist, noted
appellant’s complaints of a left hand injury and related that on February 22, 2011 he struck his
hand on a glass partition at work. She reported that the documentation from his February 22,
2011 doctor’s visit did not support an acute injury but described development of worse pain in
his left hand without any inciting event. Dr. Cloeren also pointed out that the x-ray examination
did not reveal an acute injury and explained that orthopedic evaluation over two months
documented that there was no injury event. She noted appellant’s diagnoses of left hand
capsulitis and mass and concluded that his left hand condition was related to a preexisting
personal condition.
In an undated statement, appellant explained that on his way to a deposition at a law firm
he walked into a glass wall between the lobby and the deposition conference room and injured
the middle and index fingers of his left hand. He thought he just bruised or sprained his hand,
but a hand surgeon recommended surgery to remove the scar tissue that had formed lesions.
Appellant further stated that he had no similar disabilities or symptoms before the injury except

2

for an unrelated growth on the palm of his left hand. He also submitted two witness statements
from Sally C. Shanely, a supervisory trial attorney, and David Lee, a court reporter, indicating
that appellant accidently walked into a glass wall when attempting to enter the deposition
conference room and received medical attention.
In a decision dated May 25, 2011, OWCP accepted that the February 22, 2011
employment incident occurred as alleged, but denied appellant’s claim finding insufficient
medical evidence to establish that he sustained a left hand condition causally related to the
accepted employment incident.
On July 13, 2011 appellant submitted a request for reconsideration. He related that on
February 22, 2011 he injured his left hand when he walked into a glass wall while trying to enter
the deposition conference room. Appellant was examined at Arrowhead Family Health Center
within two hours after the incident. On March 31, 2011 he was examined by Dr. Ruggeri. He
explained that he also visited Dr. Ruggeri for an unrelated growth on his hand and noted that
Dr. Ruggeri provided a medical opinion of causal relationship between his hand injury and the
February 22, 2011 employment incident.
In a July 1, 2011 report, Dr. Ruggeri stated that he had treated appellant since March 31,
2011 for capsulitis of the left index and long finger with a contracture and mass at the left ring
finger. He reported that appellant’s capsulitis was consistent with the injury that he sustained on
February 22, 2011.
By decision dated October 14, 2011, OWCP denied modification of the May 25, 2011
decision denying appellant’s traumatic injury claim. It stated that because appellant submitted
new medical evidence he was entitled to a merit review of his claim, but determined that
Dr. Ruggeri’s July 1, 2011 report still failed to establish that his left hand condition was causally
related to the February 22, 2011 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative, and substantial evidence3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

3

There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.12
ANALYSIS
OWCP accepted that on February 22, 2011 appellant accidently walked into a glass wall
while trying to enter a deposition conference room but found that the medical evidence failed to
demonstrate that his left hand condition was causally related to the accepted incident. The Board
finds that appellant did not meet his burden of proof to establish that he sustained a left hand
condition as a result of the February 22, 2011 employment incident.
Appellant submitted several medical reports by Dr. Ruggeri. In a March 31, 2011 report,
Dr. Ruggeri noted appellant’s complaints of left hand pain and of a growth for the past six to
nine months. Upon examination, he observed a mass over his left hand ring finger and decreased
range of motion. Dr. Ruggeri diagnosed left ring finger palmar mass and capsulitis of the left
index and long fingers. In a July 1, 2011 report, he concluded that appellant’s capsulitis was
consistent with the injury sustained on February 22, 2011. Although Dr. Ruggeri provides an
opinion regarding the cause of appellant’s left hand condition, he fails to provide any medical
6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007).

12

James Mack, 43 ECAB 321 (1991).

4

rationale explaining how walking into a glass wall caused his left hand condition. Sufficient
medical explanation is particularly necessary in this case since the record also indicates that
appellant experienced a growth on his left hand for six to nine months prior to the February 22,
2011 incident. Moreover, in a May 11, 2011 report, Dr. Cloeren attributed appellant’s left hand
condition to a preexisting personal condition, and not an acute injury. Dr. Ruggeri did not
explain why appellant’s left hand condition was causally related to the February 22, 2011
incident, and not a preexisting growth on his left hand as Dr. Cloeren indicated. Because a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale, the Board
finds that Dr. Ruggeri’s reports are insufficient to establish appellant’s claim.13
The additional medical evidence is also insufficient to establish appellant’s traumatic
injury claim. In a February 22, 2011 x-ray report, Dr. Abrams noted appellant’s complaints of a
left hand injury but offered no opinion or explanation regarding the cause of his left hand pain.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.14
Likewise, the February 22, 2011 physician’s assistant report also fails to establish causal
relationship as physician’s assistants are not considered “physicians” as defined by FECA and
their opinions are of no probative value.15 Because appellant has not provided probative medical
evidence in this case, the Board finds that he did not meet his burden of proof to establish his
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a left hand
condition as a result of the February 22, 2011 employment incident.

13

J.F., Docket No. 09-1061 (issued November 17, 2009); T.M., Docket No. 08-975 (issued February 6, 2009);
A.D., 58 ECAB 149 (2006).
14

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., supra note 13; A.D., supra note 13.

15

Section 8102(2) provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); see also Roy L. Humphrey, 57 ECAB 238 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the October 14 and May 25, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

